Citation Nr: 0117243	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  98-01 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This case comes before the Board of Veterans' Appeals (Board) 
by means of decisions rendered by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), October 1997 and September 1998.  The October 
1997 rating action held that new and material evidence had 
not been submitted to reopen a previously disallowed claim of 
entitlement to service connection for PTSD.  The September 
1998 decision denied a total disability rating because of 
individual unemployability due to service connected 
disability. 

The issues on appeal were previously the subject of a March 
2000 Board decision.  However, the Board decision on this 
issue was vacated and remanded to the Board by means of a 
December 2000 Order of the United States Court of Appeals for 
Veterans Claims (Court), pursuant to a November 2000 Joint 
Motion to Vacate in Part the Board of Veterans' Appeals 
Decision and to Remand, and to Stay Further Proceedings 
(Joint Remand).  

The matter of entitlement to service connection for PTSD is 
the subject of the REMAND, below.  The Board notes that the 
veteran does not currently have any disabilities for which 
service connection has been granted.  Therefore, his claim 
for an increased rating for PTSD is "inextricably 
intertwined" with the issue of entitlement to TDIU benefits.  
As the adjudication of the claim for service connection for 
PSTD will undoubtedly yield information probative to the 
claim for TDIU, the Board will postpone adjudication of the 
veteran's claim for TDIU, pending adjudication of the 
veteran's claim for service connection for PTSD.


FINDINGS OF FACT

1.  Service connection post-traumatic stress disorder was 
denied by the RO by means of unappealed rating decisions of 
August 1991 and May 1992.  

2.  In May 1994 the RO denied to reopen the veteran's claim 
for entitlement to service connection for post-traumatic 
stress disorder and informed him of his appellate rights. 

3.  A letter addressed to the veteran's family dated in 1953 
contains information that not cumulative of evidence 
previously considered by the RO.  This information bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.


 CONCLUSIONS OF LAW

1.  The RO's decision of May 1994, that determined that new 
and material evidence had not been submitted to reopen a 
previously disallowed claim of entitlement of service 
connection for post-traumatic stress disorder (PTSD), is 
final and is the most recent unappealed denial of his claim.  
38 C.F.R. § 3.104 (2000).

2.  The evidence received subsequent to the RO's May 1994 
decision serves to reopen the veteran's claim for service 
connection for post-traumatic stress disorder.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
20.302, 20.1103 (2000).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, at 284 
(1996).

In general, service connection may be established for a 
disease or injury incurred in or aggravated by service, 
resulting in a current disability.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000).  With 
regards to claims for PTSD, service connection, as amended in 
June 1999, but effective from March 1997, requires (1) 
medical evidence diagnosing the condition in accordance with 
current DSM-IV criteria, (2) credible supporting evidence 
that the claimed inservice stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2000).

Therefore, in order to produce evidence which bears directly 
and substantially upon his claim such that it must be 
considered to fairly decide the merits of the claim, the 
veteran should produce evidence which, in conjunction with 
the evidence already of record, bears on the question of 
whether a current diagnosis of PTSD is the result of a 
verified inservice stressor.  

Service connection for post-traumatic stress disorder (PTSD) 
was denied by the RO by means of an August 1991 rating 
decision.  The evidence of record at the time of this 
decision included a May 1991 statement from the veteran 
listing his inservice stressors.  These stressors included an 
accident in which a dump truck he was driving overturned and 
two men were killed.  He also reported that a grader he was 
operating ran over a land mine blowing out the grader's front 
tire.   As the evidence showed that the veteran did not have 
a diagnosis of PTSD and his claimed inservice stressors were 
unverified, the RO denied his claim of service connection for 
PTSD.  Subsequent to the issuance of the August 1991 rating 
action, medical evidence was received indicating a diagnosis 
of PTSD.  By means of a January 1992 rating action, the RO 
continued the denial of the claim as the veteran's claimed 
stressors remained unverified.  The veteran was furnished 
with notice of this decision in June 1992.  In August 1992 he 
filed a Notice of Disagreement to the decision.  The RO 
responded by furnished him with a Statement of the Case in 
October 1992.  

The regulations provide that a Substantive Appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (2000).  The record does not show that a 
substantive appeal was perfected within one year after 
notification of the RO's decision.  Therefore, the decision 
of May 1992 is final.  38 C.F.R. § 3.104 (2000). 

In May 1994, the RO denied to reopen the veteran's claim of 
entitlement to service connection for PTSD.  The veteran was 
informed of this decision and his appellate rights at that 
time.  The regulations provide that a claimant must file a 
Notice of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that the 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  38 C.F.R. 
§ 20.302(a) (2000).  As the evidence does not show that a 
Notice of Disagreement was received within one year of 
notification of the May 1994 decision; therefore, the May 
1994 is the most recent disallowance of the veteran's claim. 

The pertinent evidence received after the May 1994 rating 
decision includes letters from the veteran to his family 
dated in 1953 and 1954, VA medical records from June 1992 to 
July 1998, testimony given at a December 1998 RO hearing and 
an October 1999 Board hearing, and a reply from the U.S. 
Armed Services Center for the Research of Unit Records 
(USASCRUR) with attachments.

The November 2000 Joint Remand found that the letter 
postmarked in 1953 constitutes evidence that is both new and 
material.  The letter postmarked in December 1953 addressed 
to the veteran's parents indicates that the veteran had been 
involved in a truck accident wherein two lives were lost.  
This letter, because it is postmarked, is a contemporaneous 
account of the veteran's inservice stressor and represents 
new evidence that bears directly and substantially upon the 
issue of a purported inservice stressor, and is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim. 

Accordingly, the Board finds that the evidence received 
subsequent to the RO's May 1994 decision serves to reopen the 
veteran's claim for service connection for post-traumatic 
stress disorder.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a) (2000).  It is now incumbent upon 
VA to consider this claim on the merits; therefore, pursuant 
to Bernard v. Brown, 4 Vet. App. 384 (1993), this claim is 
accordingly remanded for consideration of all pertinent 
evidence (see REMAND, below).


ORDER

New and material evidence has been received to reopen a claim 
of service connection for post traumatic stress disorder, and 
the claim is hereby reopened.  


REMAND

In issuing this remand, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The duty to assist 
requires VA to make "reasonable efforts to obtain relevant 
records (including private records)" and that to provide a 
medical examination when such examination is necessary to 
make a decision on the claim.  Id. at § 3(a) (to be codified 
as amended at 38 U.S.C. § 5103A).

While the evidence shows that the veteran has been 
hospitalized on several occasions for psychiatric disorders, 
the evidence does not show that he has been a afforded a VA 
examination that takes into account his entire medical 
history.  The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

In addition, the Board notes that the veteran, in essence, 
contends that he currently has PTSD as a result of an 
inservice automobile accident.  The Board is of the opinion 
that a VA medical opinion would be probative in determining 
whether a diagnosis of PTSD solely as a result of this 
purported stressor is supported by the evidence.  

Accordingly, this case is returned for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD 
since March 1998.  After securing the 
necessary release, the RO should obtain 
these records.  The RO should document 
its efforts to obtain the requested 
information.  If any requested evidence 
is not available, the RO should notify 
the veteran as mandated by the Veterans 
Claims Assistance Act of 2000.

2.  Thereafter, the RO should review the 
file and prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. § 
3.304(f), with respect to whether the 
veteran was exposed to a stressor, or 
stressors, to include involvement in a 
truck accident, in service, and, if so, 
what was the nature of the specific 
stressor or stressors established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

3.  After the foregoing development has 
been completed to the extent possible, 
and if it is determined that there is 
credible supporting evidence that a 
claimed stressor actually occurred, the 
RO should arrange for the veteran to be 
afforded a VA psychiatric examination by 
a board of two psychiatrists who have not 
previously examined him to determine the 
correct diagnosis of any psychiatric 
disorder present and to determine whether 
the diagnostic criteria for PTSD are 
satisfied.  With this request, the RO 
should provide the examiners with a list 
of all stressors that have been 
identified.  In addition, the examiners 
should also be provided with an account 
of the veteran's purported truck accident 
during service.  

The examination report must reflect a 
review of pertinent material in the 
claims folder.  If PTSD is found, the 
examiners are requested to express an 
opinion as to whether such is related to 
the veteran's military service, 
specifically whether a diagnosis of PTSD 
is supportable solely by the stressor(s) 
that have been recognized.  

In addition, the examiners should make a 
specific finding as to whether a 
diagnosis of PTSD, if manifested, is 
supported based solely on the veteran's 
claimed stressor of involvement in a 
truck accident.   

The report of examination should include 
the complete rationale for all opinions 
expressed.  All special studies or tests, 
to include psychological testing and 
evaluation, should be accomplished.  
Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that she may 
make an informed decision regarding his 
participation in said examination.

4.  When the above requested development 
is completed, to the extent possible, the 
RO should review the case and undertake 
additionally indicated development.  The 
RO should ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated. Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After any indicated corrective action 
has been completed, the RO should again 
review the record and readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with an appropriate supplemental 
statement of the case and afforded 
opportunity to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655 (When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals


 


